                                                              1    LIPSON NEILSON P.C.
                                                                   KALEB D. ANDERSON, ESQ.
                                                              2    Nevada Bar No. 7582
                                                                   AMBER M. WILLIAMS, ESQ.
                                                              3    Nevada Bar No. 12301
                                                                   9900 Covington Cross Drive, Suite 120
                                                              4    Las Vegas, Nevada 89144
                                                                   (702) 382-1500 - Telephone
                                                              5    (702) 382-1512 - Facsimile
                                                                   kanderson@lipsonneilson.com
                                                              6    awilliams@lipsonneilson.com
                                                              7    Attorneys for Defendant,
                                                                   The Parks Homeowners Association
                                                              8
                                                              9                                 UNITED STATES DISTRICT COURT
                                                              10                                      DISTRICT OF NEVADA
                                                              11
                                                                   THE BANK OF NEW YORK MELLON FKA                    CASE NO.: 2:18-cv-00161-APG-NJK
                                                              12   THE BANK OF NEW YORK, AS TRUSTEE
                                                                   FOR THE CERTIFICATEHOLDERS CWALT,
                                                                                                                      STIPULATION AND ORDER TO
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13   INC., ALTERNATIVE LOAN TRUST 2006-
                                                                                                                      DISMISS DEFENDANT THE PARKS
Lipson Neilson P.C.




                                                                   OA10 MORTGAGE PASS-THROUGH
                            Las Vegas, Nevada 89144




                                                              14   CERTIFICATES                                       HOMEOWNERS ASSOCIATION
                                                              15                         Plaintiff,
                                                              16   vs.
                                                              17   WILLISTON INVESTMENT GROUP LLC, a
                                                                   Nevada limited liability company; THE
                                                              18   PARKS HOMEOWNERS ASSOCIATION, a
                                                                   Nevada non-profit corporation,
                                                              19
                                                                                         Defendants.
                                                              20

                                                              21           Pursuant to Federal Rule of Civil Procedure 41(a), Plaintiff The Bank of New
                                                              22   York Mellon f/k/a The Bank of New York, as Trustee for the Certificateholders CWALT,
                                                              23   Inc.,   Alternative   Loan     Trust   2006-OA10   Mortgage   Pass-Through   Certificates
                                                              24   (hereinafter “BNYM”) and Defendant The Parks Homeowners Association (hereinafter
                                                              25   “The Parks”) (collectively, the “Parties”), by and through their respective counsel of
                                                              26   record, hereby stipulate as follows:
                                                              27   ///
                                                              28   ///

                                                                                                            Page 1 of 3
                                                              1           1.      On January 29, 2018, Plaintiff BNYM filed its Complaint in this action
                                                              2    naming The Parks and Williston Investment Group, LLC as defendants related to a
                                                              3    homeowners association foreclosure sale of real property located at 6770 Cinnabar
                                                              4    Coast LN, North Las Vegas, NV 89084; APN 124-22-314-028 (hereinafter “Property”).
                                                              5           2.      The Parties hereby agree that BNYM’s claims against The Parks shall be
                                                              6    dismissed with prejudice, and BNYM and The Parks shall each bear its own costs and
                                                              7    fees related to this litigation.
                                                              8           3.      The Parks asserts that it does not have a current ownership interest in title
                                                              9    to the Property.
                                                              10          4.      The Parks specifically reserves its ongoing rights under Nevada law,
                                                              11   including NRS Chapter 116, and the governing documents, including the Covenants,
                                                              12   Conditions and Restrictions (“CC&Rs”).
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13          5.      This dismissal does not affect any rights, claims or defenses of BNYM or
Lipson Neilson P.C.
                            Las Vegas, Nevada 89144




                                                              14   The Parks with respect to any other party related to the foreclosure sale of the Property.
                                                              15          IT IS SO STIPULATED.
                                                              16
                                                                   Dated this 11th day of October, 2018.            Dated this 11th day of October, 2018.
                                                              17
                                                                   ZIEVE, BRODNAX & STEELE, LLP                     LIPSON NEILSON P.C.
                                                              18
                                                              19   /s/ J. Stephen Dolembo                           /s/ Amber M. Williams
                                                              20   _____________________________                    _______________________________
                                                                   J. Stephen Dolembo, Esq.                         KALEB D. ANDERSON, ESQ.
                                                              21   Nevada Bar 9795                                  Nevada Bar No. 7582
                                                                   9435 West Russell Road, #120                     AMBER M. WILLIAMS, ESQ.
                                                              22   Las Vegas, NV 89148                              Nevada Bar No. 12301
                                                                   Attorneys for Plaintiff, The Bank of New York    9900 Covington Cross Drive, #120
                                                              23
                                                                   Mellon f/k/a The Bank of New York, as            Las Vegas, Nevada 89144
                                                              24   Trustee for the Certificateholders CWALT,        Attorneys for Defendant, The Parks
                                                                   Inc., Alternative Loan Trust 2006-OA10           Homeowners Association
                                                              25   Mortgage Pass-Through
                                                                   Certificates
                                                              26
                                                                   (electronic signature affixed with permission)
                                                              27
                                                              28

                                                                                                           Page 2 of 3
                                                              1                          The Bank of New York Mellon v. Williston Investment Group, LLC
                                                                                                                   Case No.: 2:18-CV-00161-APG-NJK
                                                              2
                                                              3                                            ORDER

                                                              4           Based on the foregoing stipulation, and good cause appearing,

                                                              5           IT IS ORDERED that Defendant THE PARKS HOMEOWNERS ASSOCIATION

                                                              6    is hereby dismissed from this case with prejudice.

                                                              7           IT IS FURTHER ORDERED that Defendant THE PARKS HOMEOWNERS

                                                              8    ASSOCIATION has no present ownership interest in title to the Property.

                                                              9           IT IS FURTHER ORDERED that each party shall bear its own attorneys’ fees

                                                              10   and costs.

                                                              11          IT IS FURTHER ORDERED that this dismissal does not affect any rights,

                                                              12   claims or defenses of Plaintiff BNYM or THE PARKS HOMEOWNERS ASSOCIATION
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13   with respect to any other party related to the foreclosure sale of the Property.
Lipson Neilson P.C.
                            Las Vegas, Nevada 89144




                                                              14          IT IS SO ORDERED.

                                                              15                  October 11, 2018
                                                                          Dated: ____________________

                                                              16
                                                              17
                                                              18                                      _________________________________________
                                                                                                      U.S. DISTRICT
                                                                                                      UNITED  STATESCOURT  OR JUDGE
                                                                                                                     DISTRICT  MAGISTRATE JUDGE
                                                              19
                                                              20   Submitted By:
                                                              21   LIPSON NEILSON P.C.
                                                              22   /s/ Amber M. Williams
                                                              23   ________________________________________
                                                                   KALEB D. ANDERSON, ESQ.
                                                              24   Nevada Bar No. 7582
                                                                   AMBER M. WILLIAMS, ESQ.
                                                              25   Nevada Bar No. 12301
                                                                   9900 Covington Cross Drive, #120
                                                              26   Las Vegas, Nevada 89144

                                                              27   Attorneys for Defendant,
                                                                   The Parks Homeowners Association
                                                              28

                                                                                                          Page 3 of 3
